DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment after final filed 06/09/2021, and request for RCE filed 07/14/2021. After final amendment has been entered.

	Claims 1-5, 7-8, 11-33 previously presented. Claims 7, 8 have been canceled. 

Claims 1-5, and 11-33 are pending. 

Claims 11-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2019.

	Claims 1-5, and 32-33 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 07/14/2021 has been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 1 recites the expression “ultimate stress of at least 5 MPa” without upper limit. The expression does not set forth the metes and bounds of the claim. Recourse to the specification does not set limits to the expression “at least” with no upper limit to the claimed value. The boundaries of coverage is not imposed by the disclosure. In paragraph [0117] of the published application, applicants disclosed that: “Ultimate stress was reduced significantly in tacrolimus loaded PEUU matrices compared to the unloaded matrix; PEUU was measured at 12.90±3.81 MPa, PEUU-Tac 10 mg at 5.89±0.47 MPa, and PEUU-Tac 20 mg at 5.80±2.79 MPa (FIG. 3C)”. This also shown 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hoffman-Kim (US 2008/0299169, of record), the article by Labroo et al. (“Controlled delivery of FK506 to improve nerve regeneration”, of record), the article by Tajdaran et al. (“A novel polymeric drug delivery system for localized and sustained release of tacrolimus (FK506)”, IDS filed 12/04/2018), the article by Guan et al. (Synthesis, characterization, and cytocompatibility of elastomeric, biodegradable poly(ester-urethane)ureas based on poly(caprolactone) and putrescine), the article by Stankus et al. (“Fabrication of biodegradable elastomeric scaffold with submicron morphologies”, ID filed 12/04/2018), El-Kurdi et al. (US 2008/0208323, currently listed on PTO 892), and the article by Sarhane et al. (“Enhanced nerve regeneration by as evidenced by the article by Kehoe et al. (“FDA approved guidance conduit and wraps for peripheral nerve injury: A review of material and efficacy”, currently provided).

Applicant Claims 
Claim 1 is directed to device for local delivery of tacrolimus or a derivative thereof, comprising a polymeric matrix comprising an effective amount of a biodegradable polymer and tacrolimus or a derivative thereof for treating nervous system tissue of a subject, wherein the polymeric matrix is in a form of electrospun nerve wrap having Young’s modulus between from about 5 MPa to about 50 MPa and suture retention strength of at least  100 gram-force, an ultimate stress of at least 5 MPa, and a strain at break between from about 50% to about 300%, wherein the electrospun nerve wrap comprises from about 1 mg to about 100 mg of the tacrolimus or derivative thereof.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hoffman-Kim teaches a substrate in the form of film that can be formed into a conduit or tube or channel for tissue regeneration. The substrate is non-toxic and biocompatible and useful for nerve regeneration (abstract; ¶¶ 0014-0016). The film is made of biocompatible polymers, e.g. biodegradable polyurethane copolymers or copolymer of lactic acid and glycolic acid (¶¶ 0017, 0024, 0060; claim 11). The film comprises bioactive agents including tacrolimus (¶¶ 0020, 0062). The reference teaches method for regenerating a severed or damaged nerve using conduit. The conduit may be sutured into place using methods known in the art (¶¶ 0029, 0049, 0057). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Hoffman-Kim teaches tacrolimus for nerve regeneration, the reference 
While Hoffman-Kim teaches nerve conduit and tubes, the reference however does not teach electrospun nerve wrap as claimed by claim 1. Note that electrospinning is directed to process of making the claimed device that impart no patentability to the claim. However for completeness of record, the electrospinning limitation will be addressed below. 
Labroo teaches FK506 (tacrolimus) is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration when delivered from a conduit to the injured nerve (see entire document, and in particular the abstract). 
Tajdaran teaches localized delivery of 12 mg of FK506 enhanced peripheral nerve regeneration without the undesired effect of systemic immunosuppression (see entire document, and in particular abstract, right column of page 1949, right column of page 1950, conclusion).
Guan teaches films of biodegradable poly(ester-urethane)urea (PEUU) polymers that are suitable for tissue scaffolding and implantation and applicable for soft tissue engineering. The polymer is flexible and has controllable biodegradative and cellular adhesion properties. The PEUU polymers have average molecular weights between 28-93 kD and 71-352 kD, strain stress from 9.2-29 MPa, and modulus between 14±1 to 78±3 MPa. See the entire document, and in particular abstract; pages 494, 495; results; tables I, III; and conclusion. 
Stankus teaches strong flexible PEUU biodegradable polymer for forming tissue scaffolds, PEUU is electrospun and has tensile strength, i.e. ultimate stress, of 13±4 
El-Kurdi teaches bioerodible wrap application to tubular tissues to form perimeter about the tubular tissue (abstract). The wrap is produced by electrospinning and depositing a matrix around tubular tissue (¶¶ 0024, 0028). The electrospun polymer is PEUU and comprises therapeutic agent, e.g. tacrolimus (¶¶ 0029, 0030, 0033, 0034, 0099). Electrospinning deposits uniform fibers into tubular tissue and permits fabrication of scaffold that resemble the scale and fibrous nature of the native extracellular matrix, and permits fabrication of oriented fibers to result in scaffold with inherent anisotropy (¶ 0070). The reference teaches PEUU polymer has average molecular weight of 87,600 (¶¶ 0094, 0095, 0106). In particular PEUU has maximum strength of 6.3 MPa and breaking strain of 170% (¶ 0122).
	Sarhane teaches electrospun nerve wrap that provides neuro-protective and neuro-regenerative potentials. The wrap resulted in significantly decreased collagen deposition and inflammation/macrophage invasion at the repair site. The total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery. The nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery (see the provided article). Nerve wrap taught by the reference is art equivalent to the nerve conduit as evidenced by Kehoe that teaches both conduit and nerve protectant wrap are approved for clinical use in peripheral nerve repair (see the entire document, and in 
  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube for nerve degeneration comprising biodegradable polymer that contains bioactive agent including tacrolimus as taught by Hoffman-Kim, and be confident and make sure to use tacrolimus taught by Labroo in the conduit. One would have been motivated to do so because Labroo teaches tacrolimus is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration. One would reasonably expect formulating conduit or tube comprising biodegradable polymer comprising tacrolimus that has enhanced improved nerve regeneration.
One having ordinary skill in the art would have used 12 mg of FK506 in the conduit for nerve regeneration as taught by Tajdaran because Tajdaran teaches 12 mg of FK506 enhanced peripheral nerve degeneration without the undesired side effects of systemic immunosuppression.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide conduit or tube comprising biodegradable polymer and tacrolimus as taught by the combination of Hoffman-Kim, Labroo, and Tajdaran, and use the biodegradable polymer having the modulus of 14±1 to 78±3 MPa of taught by Guan and use electrospun PEUU polymer taught by Stankus that has ultimate stress of 13±4 MPa and breaking strain of 220±80%. One would have 
One having ordinary skill in the art would have electrospun PEUU around about the perimeter of the nerve to obtain electrospun nerve wrap as taught by Stankus and El-Kurdi because Stankus teaches electrospun PEUU polymer is strong and flexible, and El-Kurdi teaches electrospinning deposits uniform fibers around tubular tissue and permits fabrication of scaffold that resemble the scale and fibrous nature of the native extracellular matrix, and permits fabrication of oriented fibers to result in scaffold with inherent anisotropy, and further teaches the electrospun PEUU polymer has maximum strength of 6.3 MPa and breaking strain of 170%.
Furthermore, one having ordinary skill in the art would have used PEUU polymer taught the combination of the above references for forming conduit or wrap, and replace the conduit with electrospun PEUU nerve wrap as taught by Sarhane as evidenced by Kehoe that teaches equivalency between conduit and nerve wrap. One would have been motivated to do so because Sarhane teaches electrospun wrap resulted in significantly decreased collagen deposition and inflammation/macrophage invasion at 
Regarding the properties claimed by claim 1, the claim recites modulus from about 5 MPa to about 40 MPa, and Guan teaches modulus 14±1 to 78±3 MPa that overlaps with the claimed modulus. The claim recites ultimate strength of at least 5 MPa and Guan teaches stress from 9.2-29 MPa, Stankus teaches 13±4 and El-Kurdi teaches 6.3 MPa that overlap with the claimed ultimate strength. Further, claim 1 recites strain at break of 50% to 300%, and Stankus teaches 220±80% that overlaps with the claimed strain at break and El-Kurdi teaches 170% that falls within the claimed strain at break. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, the claimed properties by claim is based on the used biodegradable polymer. 
Regarding the claimed suture retention strength claimed by claim 1, it is noted that the combination of the cited reference teaches the instantly claimed device having the claimed polymer and the claimed tacrolimus in the claimed amount, and further having the claimed modulus, the claimed ultimate strength and the beak at strain, therefore, the claimed suture retention strength is expected to be the same since the 
Regarding the amount of tacrolimus claimed by claim 1, Tajdaran teaches 12 mg that falls within the claimed range of 1-100 mg as suitable for enhancing peripheral nerve degeneration without the undesired effect of systemic immunosuppression. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In any event, one having ordinary skill in the art would have determined amount needed based on specific site of intended use and patient individual needs. 
Regarding claim 2, the claimed PEUU is taught by Guan, Stankus and el-Kurdi.
Regarding molecular weights claimed by claims 3 and 33, Guan teaches 28-93 kD and 71-352 kD that are equivalent to 28,000-93,000 Da, and 71,000-352,000 Da that overlap with the molecular weights of 40,000-200,000 Da and 50,000-100,000 Da claimed by claims 3 and 33 respectively. Further, both Stankus and El-Kurdi teaches number average molecular weight of 87,000 that falls within the claimed molecular weights. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
Regarding sheet claimed by claim 4, it is taught by Hoffman-Kim teaches film.
Regarding claim 5 that the device of claim 1 comprises an attachment mechanism for securing the device to nervous system tissue, Hoffman-Kim teaches conduit may be sutured into place using methods known in the art.
Regarding modified the geometry of the sheet based on the site of implantation as claimed by claim 32, this is limitation directed to the intended use of the claimed 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive.
Rejections Under 35 U.S.C. § 103
Applicants argue that the claims are not obvious over Hoffman-Kim, Labroo, Guan, and Sarhane, taken alone or in any combination. Independent claim 1, as amended, recites a device for local delivery of tacrolimus or a derivative thereof including, among other features, “a polymeric matrix comprising an effective amount of a biodegradable polymer and tacrolimus or a derivative thereof for treating nervous system tissue of a subject, wherein the polymeric matrix is in a form of an electrospun nerve wrap having a Young’s modulus between from about 5 MPa to about 50 MPa, suture retention strength of at least 100 gram-force, an ultimate stress of at least 5 MPa, and a strain at break between from about 50% to about 300%, wherein the electrospun nerve wrap comprises from about 1 mg to about 100 mg of the tacrolimus or derivative thereof.” None of the cited prior art references disclose or suggest the nerve wrap, which has the claimed mechanical properties to support a nerve and restore functions of the target nerve.

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product are taught by combination of the cited references as set forth in this office action. Motivation to combine the references exists as well as reasonable expectation to achieve the present invention, as set forth in this office action. The cited properties are all taught by the cited references, either explicitly or implicitly, as set forth in this office 

Applicants argue that Hoffman-Kim does not disclose or suggest the claimed nerve wrap, as the Examiner acknowledges. Hoffman-Kim fails to disclose the claimed amount of tacrolimus and mechanical properties of the nerve wrap (e.g., ultimate stress, strain at break, Young’s modulus, suture retention strength, and concentration of tacrolimus or derivative thereof. The alleged combination of Hoffman-Kim and the secondary references (i.e., Hoffman-Kim, Labroo, Guan, and Sarhane) fail to disclose or suggest the claimed nerve wrap.

In response to this argument, it is argued that if Hoffman-Kim was to teach the claimed amount of tacrolimus, nerve wrap and its mechanical properties, the reference would have been considered for anticipation. All the elements of the claimed product are taught by the combination of the cited references, including amount of tacrolimus and mechanical properties. The claimed properties are all taught either explicitly or implicitly by the cited references. In any event, it has been decided by the court that the discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. 

Applicants argue that Labroo fails to cure at least the deficiencies of Hoffman-Kim, as Labroo does not disclose any nerve wrap with claimed mechanical properties. For example, Labroo does not disclose the claimed mechanical properties, wherein the electrospun nerve wrap comprises from about 1 mg to about 100 mg of the tacrolimus or derivative thereof’ as recited in amended claim 1. As the Examiner acknowledges, the Examiner does not rely on Labroo for disclosing mechanical features of a nerve wrap. See Office Action, Pages 6 and 14. Indeed, Labroo cannot disclose any mechanical properties of a nerve wrap, as Labroo is directed to a conduit, not a nerve wrap. 

In response to this argument, it is argued that Labroo is relied upon for teaching use tacrolimus in the conduit taught by Hoffman-Kim because Hoffman-Kim suggests to have tacrolimus in a nerve conduit, and Labroo teaches tacrolimus is a bioactive that is able to enhance axon growth and has potential to improve nerve regeneration when applied in a conduit. The claimed amount of tacrolimus that regenerate nerve when applied locally to the enjured nerve is taught by Tajdaran. Mechanical properties of the claimed polymer forming the wrap are taught by Guan, Stankus, and El-Kurdi. Forming an electrospun nerve wrap is taught by Sarhane. One would reasonably expect from combining the teachings of the references to formulate conduit or tube comprising biodegradable polymer comprising tacrolimus that has enhanced and improved nerve regeneration. Electrospun nerve wrap is taught by Sarhane. The concentration of tacrolimus Tajdaran as discussed above. 

Applicants argue that the Examiner relies on Sarhane as a secondary reference for disclosing an electrospun nerve wrap alleging that “electrospun nerve wrap is taught by Sarhane” and “the concentration of tacrolimus can be calculated and is expected from the teaching of Labroo.” See Office Action, Page 14. Applicants disagree and argue that the Examiner fails to provide any teachings, suggestions, or motivation in the prior art that would lead one of ordinary skill in the art to combine known elements of the prior art to arrive at the claimed nerve wrap. 

the total number of myelinated axons was significantly increased, and there was a trend towards a higher number of regenerated dorsal root ganglion sensory neuron, and enhanced functional recovery, and because the nerve wrap protects the coaptation site and enhances axonal regeneration through scar-free nerve repair, resulting in optimal functional recovery. One would reasonably expect successful nerve regeneration using a nerve wrap comprising electrospun PEUU biodegradable polymer comprising tacrolimus because both tacrolimus and biodegradable electrospun wrap enhances nerve regeneration. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See In re kerkhoven 205 USPQ 1069, 1072.

Applicants argue that the “dose of 1-20 ng/ml” taught by Labroo is the dose of tacrolimus released from the conduit, not the amount of tacrolimus contained in the conduit. Labroo does not disclose or suggest the claimed range of the tacrolimus, which is higher than the tacrolimus ranges disclosed in Labroo. Rather, in direct contrast, Labroo teaches away from the claimed amount of tacrolimus by stating that FK506 (i.e., tacrolimus) can have “numerous potentially serious side 

In response to this argument, applicant’s attention is directed to the currently standing office action that relies on Labroo for solely teaching the regenerative effect of tacrolimus on nerve when delivered locally to the nerve from a conduit. The claimed amount of tacrolimus is taught by Tajdaran that teaches administration of 12 mg locally to the damaged nerve. Combination of all the cited references would have suggested the claimed tacrolimus amount to be included in the nerve wrap.

Applicants argue that the Examiner fails to provide any motivation in the prior art that would lead one of ordinary skill in the art to combine the tacrolimus concentrations disclosed in Labroo with Sarhane’s nerve wrap. Hoffman-Kim and Labroo are directed to a conduit, not a nerve wrap. In Labroo, tacrolimus is dissolved into a solution and needs to be stored in a reservoir to be released through a diffusion hole. See Labroo, Diffusion hole, and FK506-loaded conduit release test. In contrast, Sarhane is directed to a wrap, which cannot have a reservoir to store a solution. None of the cited references teach or suggest how the tacrolimus solution of Labroo can be combined with or stored in the Sarhane’s wrap.

In response to this argument, it is argued that Sarhane suggest the electrospun nerve wrap for nerve regeneration, and Hoffman-Kim and Labroo also desired nerve regeneration and suggested conduit and tacrolimus. Kehoe teaches equivalency between conduit and nerve wrap in terms of their use for repair of nerve injury. The combination of all the cited references, would suggest nerve wrap loaded with tacrolimus. Labroo is relied upon for solely teaching the nerve regeneration effect of tacrolimus. The concentration of tacrolimus is suggested by Tajdaran to be delivered locally to the affected nerve. 

Applicants argue that Guan fails to cure at least the above-noted deficiencies of Hoffman-Kim, 

In response to this argument, it is argued that Guan is relied upon for teaching the polymer used by applicant PEUU. Guan teaches strain stress, which is the ultimate stress, from 9.2-29 MPa that overlap with the claimed ultimate stress at least 5. Guan further teaches modulus between 14±1 to 78±3 MPa that overlaps with the claimed modulus of 5 MPa to 50 MPa. Ultimate stress further taught by Stankus that teaches 13±4 and El-Kurdi that teaches 6.3 MPa that overlap with the claimed ultimate strength. Regarding the claimed strain at break, claim 1 recites strain at break of 50% to 300%, and Stankus teaches 220±80% that overlaps with the claimed strain at break and El-Kurdi teaches 170% that falls within the claimed strain at break. Regarding the suture retention strength of at least 100 gram-force, it is expected that PEUU taught by the cited art that has all the other claimed properties, to also have the claimed suture retention force since materials and their properties are inseparable. Regarding the claimed amount of tacrolimus it is taught by Tajdaran that teaches 12 mg for local delivery to the injured nerve. If Guan was to teach all the claimed properties along with tacrolimus in the claimed amount, along with PEUU, the reference would have been an anticipatory reference. Gun satisfied the purpose for which it was applied. 

Applicants argue that Guan does not teach “an ultimate stress of at least 5 MPa” and “a strain at break between from about 50% to about 300%” as recited amended claim 1. These properties are important, as kinks or folds of the nerve wrap need to be avoided during the implantation procedure or movement of the subject post-implantation while the nerve wrap promotes the regeneration of target nerves. See Published application, paragraphs [0064]. Guan is the only reference cited for disclosing mechanical properties of the nerve wrap. However, Guan suggests PEUUs with breaking strains of 660-895% and tensile strength from 9.2-29 MPa” See Guan, Abstract. Accordingly, Guan, which is the only cited prior art for disclosing mechanical properties of PEUU, fails to disclose the claimed mechanical properties. The Examiner also fails to provide any teachings, suggestions, or motivation in the prior art that would lead one of ordinary skill in the art 

In response to this argument, it is argued that while Guan teaches modulus and tensile strength of PEUU, other cited references teaches the claimed break at strain and the molecular weight. Guan teaches PEUU with different extenders and teaches some polymers may have less breaking strains based on the used extender (page 497, left paragraph). Guan further teaches by table III that as the modulus and tensile strength increase, the breaking strain decreases. In any event, Stankus and El-Kurdi both teach the claimed polymers PEUU having the claimed breaking strain and are suitable for electrospinning, as set forth in this office action. One having ordinary skill in the art would have used PEUU polymer with lower breaking strains in order to be able to electrospin the polymer. Motivation to combine the references exits even if different from applicants would have done, and reasonable expectation to achieve the present invention is presented. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense 

Applicants argue that even assuming the propriety of combining the teachings of Hoffman-Kim, Labroo, Sarhane, and Guan, which Applicant does not concede, one of ordinary skill in the art would not reasonably expect to arrive the claimed subject matter, as Labroo, which is the only reference cited for disclosing concentration of tacrolimus, fails to disclose the claimed tacrolimus amount loaded in the nerve wrap, and Guan, which is the only reference cited for disclosing mechanical properties of the nerve wrap, fails to disclose the claimed mechanical properties. Further, the claimed tacrolimus amount and mechanical properties cannot be achieved by obvious or ordinary modifications based on the teaching of Labroo and Guan. Rather, Labroo teaches away from the claimed tacrolimus amount. Labroo clearly states that FK506 can have numerous potentially serious side effects. It is well known among skilled people in the art that high tacrolimus levels can cause life-threatening side effects. See Published Application, Paragraph [0007]. None of the cited art references provide any teachings that would motivate one of ordinary skill in the art to increase the tacrolimus amount above the level that is potentially toxic, according to Labroo. Accordingly, the novel therapeutic effects of the claimed nerve wrap with the claimed tacrolimus cannot be achieved by increasing the concentration of tacrolimus based on Labroo’s teachings.

In response to this argument, it is argued that the claimed dose of tacrolimus is suggested by Tajdaran, and the claimed mechanical properties are taught by Guan, Stankus and El-Kurdi, as set forth in this office action. Labroo is relied upon for solely teaching the efficacy of tacrolimus in nerve regeneration. Tajdaran administered tacrolimus in the claimed amount to the injured nerve to avoid the systemic side effects including immunosuppression. Labroo does not teach away from the present invention because it teaches tacrolimus effect on the regenerating the injured nerves, and the reference does not deter one having ordinary skill in the art from using tacrolimus for treating injured nerve. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference 

Applicants argue that the claimed properties cannot be expected from the alleged combination of the references. As shown in paragraph [0117] and Fig. 3C, certain mechanical properties of a wrap (e.g., ultimate stress) significantly change after loading tacrolimus. The specification states that “[ultimate stress was reduced significantly in tacrolimus loaded PEUU matrices compared to the unloaded matrix; PEUU was measured at 12.90±3.81 MPa, PEUU-Tac 10 mg at 5.89±0.47 MPa, and PEUU-Tac 20 mg at 5.80±2.79 MPa (FIG. 3C) ” See Published application, paragraph [0117]. The claimed properties are important and essential mechanical properties, as they allow the claimed invention to wrap the target nerve and release an effective amount of tacrolimus for nerve regeneration without side effects after loading tacrolimus. Unlike Examiner’s contention, none of the cited art teaches that mechanical properties of a wrap change after loading of tacrolimus. Accordingly, unlike Examiner’s contention, one of ordinary skill in the art would not be able to expect the claimed mechanical properties by simply combining tacrolimus of Labroo and PEUUs of Guan.

This argument is moot in view of the current rejection because all the elements of the claimed product are taught by the combination of the cited references including the product elements and the achieved properties as set forth in this office action.
It is well established that the claims are given the broadest interpretation during examination. 
Finally, a conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as defined by the claims would have been prima facie obvious 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.G./
/ISIS A GHALI/           Primary Examiner, Art Unit 1611